The argument for error in the opinion of the Court of Appeals rests, not upon alleged error of law in that opinion, but upon the proposition that the Court of Appeals has not correctly adjudged the effect of the evidence and the facts shown thereby. It is the settled law here that this court will not review the decisions of the Court of Appeals on any question of fact, but only questions of law. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91, which has been frequently followed.
Writ denied.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.